Citation Nr: 0837817	
Decision Date: 11/03/08    Archive Date: 11/10/08

DOCKET NO.  06-35 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for hearing loss in the 
right ear.

3.  Entitlement to service connection for hearing loss in the 
left ear.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1975 to May 1978.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.

The Board notes that the previous adjudication was for a back 
condition and hearing loss.  In light of the determined 
dispositions on appeal the issues have been divided and are 
as reflected on the title page.


FINDINGS OF FACT

1.  The competent medical evidence fails to demonstrate that 
the veteran's low back disorder is related to his active 
military service.

2.  The competent evidence fails to demonstrate that the 
veteran's right ear hearing loss is related to active duty 
service.

3.  The competent evidence demonstrates that the veteran's 
left ear hearing loss is related to active duty service. 


CONCLUSIONS OF LAW

1.  A low back condition was not incurred in or aggravated by 
the veteran's active duty service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).

2.  Hearing loss in the right ear was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§1131, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.385 (2007).

3.  Hearing loss in the left ear was incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§1131, 5107 (West 2002), 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of (1) the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
and (3) which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007); see also 73 Fed. Reg. 23,353-6 (April 
30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  

After careful review of the claims file, the Board finds that 
the letters dated in November 2004 and March 2006 fully 
satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, 
these letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

On March 3, 2006, the Court issued a decision in Dingess v. 
Nicholson, 19 Vet. App. 473, 484 (2006), which held that the 
VCAA notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The March 2006 letter 
provided this notice to the veteran.  

The Board observes that the November 2004 letter was sent to 
the veteran prior to the October 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  VCAA notice in accordance with 
Dingess, however, was sent after the initial adjudication of 
the veteran's claim.  Nevertheless, the Board finds this 
error nonprejudicial to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this regard, the 
notice provided in the March 2006 letter fully complied with 
the requirements of 38 U.S.C.A. § 5103(a) (2007), 38 C.F.R. § 
3.159(b) (2007), and Dingess, supra, and after the notice was 
provided the case was readjudicated and an October 2006 
statement of the case (SOC) was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

Therefore the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence in needed.

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records, VA treatment records 
and VA audiological examinations are associated with the 
claims folder.  

The Board recognizes a duty to provide a VA examination when 
the record lacks evidence to decide the veteran's claim and 
there is evidence of (1) a current disability, (2) an in-
service event, injury, or disease, and (3) some indication 
that the claimed disability may be associated with the 
established event, injury, or disease.  38 C.F.R. § 
3.159(c)(4)(i) (2007); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The veteran was afforded a compensation 
and pension (C&P) audiological examination in August 2005.  
The Board notes that the veteran was not afforded a VA 
examination in regards to his low back condition, however, 
after a review of the record, the Board finds that an 
examination is not necessary.  While there is evidence of a 
current diagnosis, there is no competent evidence of a nexus 
between in-service event, injury, or disease and claimed low 
back disability.  As such the Board finds that the veteran 
has not satisfied all elements of McLendon.  Therefore, VA is 
not required to provide the veteran with a VA examination in 
conjunction with this claim. 

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2007).  As a general matter, service connection for a 
disability on the basis of the merits of such a claim 
requires (1) the existence of a current disability; (2) the 
existence of the disease or injury in service, and; (3) a 
relationship or nexus between the current disability and any 
injury or disease during service.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992). That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 
§ 3.303(d) (2007).

Where the determinative issue involves a medical diagnosis or 
causation, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91 (1993).  This burden typically 
cannot be met by lay testimony because lay persons are not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  However, lay persons can 
provide an eye-witness account of a veteran's visible 
symptoms.  See, e.g., Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991) (competent lay evidence concerning manifestations 
of a disease may form the basis for an award of service 
connection where a claimant develops a chronic disease within 
a presumptive period but has no in-service diagnosis of such 
disease).

The record reflects that the veteran does not have the 
requisite medical expertise to diagnose his claimed disorders 
or render a competent medical opinion regarding their causes.  
Thus, competent medical evidence showing that his claimed 
disorders are related to service is required.

I.  Low Back Condition

The veteran contends that he injured his back while on active 
duty and requests service connection for a low back disorder.  
The veteran indicates that he suffered two accidents while in 
service:  a plane crash and a motorcycle accident.  

The veteran is currently diagnosed with displacement of 
lumbar intevertebral disc without myelopathy according to 
treatment records dated September 2005 from a hospital in the 
Des Moines VAMC's primary service area.  The veteran 
underwent a right L5-S1 microdiskectomy in September 2005.  A 
treatment report following the surgery stated that the 
veteran's low back pain had been resolved since the surgery.  
Previous treatment records from May 2005 report that the 
veteran suffered from a herniated intervertebral disc, right 
lumbosacral L5-S1 radiculopathy.  In the May 2005 treatment 
record, the examiner associated the MRI findings with the 
veteran's current employment as a garbage collector.

The veteran's service treatment records indicate that the 
veteran suffered two accidents while in service.  In November 
1977 the veteran was involved in a motorcycle accident.  
Treatment reports at the time of the accident indicate that 
the veteran suffered a fracture to his right scapula after 
being thrown from the bike.  In May 1978 the veteran was 
involved in a plane crash.  The statement of medical 
examination associated with the accident reports that the 
veteran suffered three broken ribs and a collapsed right 
lung, as well as minor lacerations on his left arm and body, 
as a result of the accident.  There is no indication in the 
treatment records that the veteran suffered an injury to his 
back as a result of the accidents.  The veteran failed to 
mention any back pain after either his plane crash or his 
motorcycle accident which implies that the veteran was not 
suffering from back pain at that time.  The Board concludes 
that the lack of evidence in the medical reports that the 
veteran suffered from a back injury in these accidents is 
affirmative evidence that he did not experience a low back 
injury as a result of either accident.  The Board accords 
greater probative weight to the medical evidence 
contemporaneous with the accidents than to the veteran's 
current report that he experienced low back injury as a 
result of the accidents.  Therefore, a preponderance of the 
evidence is against a finding that the veteran injured his 
low back in either the aircraft or motorcycle accident.  

The Board acknowledges that the veteran's service treatment 
records indicate that the veteran reported low back pain in 
July 1977 that the examiner assessed as a mild lumbar spasm.  
There are no subsequent complaints of low back pain in the 
service treatment records and the veteran's separation 
examination lists the spine as normal.  

The Board notes that there is no indication in the post-
service medical records that the veteran again sought 
treatment for low back pain until 1992, 14 years after 
discharge from service.  The lapse in time between the in-
service treatment and the first post-service diagnosis of a 
low back disorder also weighs against the veteran's claim.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Feb. Cir. 2002) (en banc).

Under the above circumstances, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
of service connection for a low back disorder.  In this 
regard, the medical evidence shows treatment for a low back 
muscle spasm in service, however there is no indication that 
this spasm led to chronic back disability.  The Board 
acknowledges the veteran's current disability, however there 
is no competent evidence linking the current disability with 
the veteran's military service and there is a considerable 
lapse of time between service and the first post service low 
back complaint.  The Board further notes that an examiner 
linked the back injury with the veteran's current employment.  
The Board concludes that the weight of the probative evidence 
is against any nexus between any current low back disorder 
and active service.  The Board has considered the benefit of 
the doubt rule; however, as a preponderance of the evidence 
is against this claim such rule does not apply and the claim 
must be denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Right Ear Hearing Loss

The veteran contends that he suffered hearing loss as a 
result of noise exposure due to his military service as an 
aircraft repairman.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

The medical evidence of record reveals that there is a 
current diagnosis of hearing loss.  According to the August 
2005 audiological examination, the veteran has profound high 
frequency sensorineural hearing loss bilaterally with the 
right ear auditory threshold exceeding 40 decibels in two of 
the frequencies listed above.  Thus the Board concludes that 
the veteran has a current disability according to the 
definition of impaired hearing under 38 C.F.R. § 3.385 
(2007).

After a careful review of the record, the Board concludes 
that the competent evidence of record, however, does not 
demonstrate that the veteran had hearing loss in his right 
ear while in service.  The veteran's separation examination 
reports that hearing in the right ear was within normal 
limits.  There is also no indication in the records that the 
veteran presented with hearing loss in the right ear within a 
year of service.  The first indication of right ear hearing 
loss appears in an audiogram taken in June 1985, seven years 
after separation.  

The veteran has reported acoustic trauma in the military when 
he was exposed to loud noises associated with being an 
aircraft engineer mechanic.  The Board notes that the veteran 
is competent to describe the nature and extent of his in-
service noise exposure, see 38 C.F.R. § 3.159(a)(2); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Moreover, the DD Form 
214 and service personnel records state that the veteran 
served as an aircraft rotary propeller repairman.  Thus, it 
is likely that the veteran was exposed to loud aircraft 
engine noise in service.  Therefore, the Board may accept the 
veteran's testimony regarding the occurrence of exposure to 
acoustic trauma in service.  However, such evidence is not 
sufficient to demonstrate hearing loss.

While the veteran as a lay person is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis, including 
the severity of a disease or disorder, or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disorder.  Thus, the veteran's statements are 
afforded no probative value with respect to the medical 
question of whether his hearing loss is related to service.  
In this regard, the medical examiner on the August 2005 
audiological examination stated that it is less than likely 
that the veteran's right ear hearing loss is related to 
military noise exposure.

Therefore, while the Board acknowledges that the veteran is 
currently diagnosed with hearing loss, there is no indication 
of hearing loss during service, there is competent evidence 
against a nexus between the current disability and service, 
and no compensable level of hearing loss within a year of 
separation from service for the applicability of the 
presumption.  Therefore, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for hearing loss in the right ear.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Left Ear Hearing Loss

As stated above, the veteran contends that he suffered 
hearing loss as a result of noise exposure due to his 
military service as an aircraft repairman.

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifested to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under 
Secretary for Health determined that it was appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and therefore a presumptive 
disability.

The medical evidence of record reveals that there is a 
current diagnosis of hearing loss.  According to the August 
2005 audiological examination, as mentioned above, the 
veteran has profound high frequency sensorineural hearing 
loss bilaterally with the left ear auditory threshold 
exceeding 40 decibels in three of the frequencies listed 
above.  Thus the Board concludes that the veteran has a 
current disability according to the definition of impaired 
hearing under 38 C.F.R. § 3.385 (2007).

The veteran's service treatment records indicate that the 
veteran did suffer hearing loss while on active duty.  The 
separation examination dated in March 1978 reports that the 
veteran presented with an auditory threshold of 45 decibels 
in the 500 Hz frequency in the left ear.  The examiner 
further noted that the veteran had left ear sensorineural 
hearing loss in the speech range.  On his entrance 
examination, dated April 1975, the veteran's hearing was 
reported to be within normal limits.  The veteran's military 
occupation specialty as an aircraft repairman put him in 
constant contact with the loud noises associated with 
aircraft engines.

As stated above, the veteran has reported acoustic trauma in 
the military associated with being an aircraft engineer 
mechanic.  The Board notes that the veteran is competent to 
describe the nature and extent of his in-service noise 
exposure, see 38 C.F.R. § 3.159(a)(2); Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Moreover, the DD Form 214 and 
service personnel records state that the veteran served as an 
aircraft rotary propeller repairman.  Thus, it is likely that 
the veteran was exposed to loud aircraft engine noise in 
service.  Therefore, the Board may accept the veteran's 
testimony regarding the occurrence of exposure to acoustic 
trauma in service.  However, such evidence is not sufficient 
to demonstrate hearing loss.

Finally, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis, 
including the severity of a disease or disorder, or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Only a 
medical professional can provide evidence of a diagnosis or 
etiology of a disease or disorder.  Thus, the veteran's 
statements are afforded no probative value with respect to 
the medical question of whether his hearing loss is related 
to service.  In this regard, the Board notes the August 2005 
audiological examination provides a negative nexus opinion 
regarding current hearing loss disability being related to 
military service.  The examiner states that the separation 
examination report assesses the veteran's left ear auditory 
threshold in the 500 Hz frequency at 45 decibels, which must 
be in error because the veteran does not currently have 
hearing outside the normal range in that frequency in the 
left ear.  The Board acknowledges the examiner's opinion, but 
notes that hearing loss is a chronic disorder and the 
veteran's hearing loss has progressively worsened since his 
military service.  As such, the Board finds that given the 
veteran's current level of hearing loss, the veteran's 
exposure to aircraft noise in service, medical evidence of 
hearing loss in service, and a competent negative nexus 
opinion, the evidence is in equipoise as to whether or not 
left ear hearing loss is related to service.  In resolving 
all doubt in the veteran's behalf current left ear hearing 
loss is a result of his military service.


ORDER

Entitlement to service connection for a low back condition is 
denied.

Entitlement to service connection for right ear hearing loss 
is denied.

Entitlement to service connection for left ear hearing loss 
is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


